                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                             ASHEVILLE DIVISION
                                         DOCKET NO. 1:19-cv-00175-FDW
               NANCY SHARON EDWARDS,                         )
                                                             )
                       Plaintiff,                            )
                                                             )
               vs.                                           )
                                                             )                     ORDER
               ANDREW W. SAUL,                               )
                                                             )
                       Defendant.                            )
                                                             )
                                                             )
                                                             )

                      THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment (Doc.

              No. 11) and Defendant’s Motion for Remand (Doc. No. 12) for further administrative proceedings.

              The Commissioner wishes to conduct further fact finding, including holding a new hearing.

              Plaintiff’s counsel consents to the Government’s Motion for Remand.          Accordingly, the

              Commissioner’s decision is REVERSED and this matter is REMANDED for a new hearing.

              Plaintiff’s Motion for Summary Judgment (Doc. No. 11) is DENIED as moot.

                      The Court finds good cause has been alleged for remand and that further administrative

              fact-finding is warranted. Accordingly, the Court hereby reverses the Commissioner’s decision

              under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for further

              proceedings, including a new hearing. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan

              v. Sullivan, 501 U.S. 89 (1991).

                      The Clerk of Court is directed to enter a separate judgment pursuant to Rule 58 of the

              Federal Rules of Civil Procedure.
Signed: December 5, 2019

                      IT IS SO ORDERED.
                                                            1
